Citation Nr: 1600745	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Susan L. Thompson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus, type II, which has been treated with insulin. 

2.  The Veteran has testified under oath to routinely transiting along the perimeter of Takhli Royal Thai Air Force Base (RTAFB) during service.

3.  The preponderance of the evidence of record does not show the Veteran has been diagnosed with ischemic heart disease. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for ischemic heart disease, to include as due herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

October 2011 letters, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private treatment records have been obtained and considered.  The Veteran has provided releases for Los Alamitos Medical Center, a Dr. Eng and a Dr. Rooney.  The Veteran also provided medical evidence from Los Alamitos and Dr. Eng.  The Veteran has not indicated that there are further records available from either source which would bear on his ischemic heart disease claim and his diabetes mellitus claim is being granted.  As for records from Dr. Rooney, the Veteran has stated that these records are unavailable due to the passage of time.  See July 2014 brief.  Furthermore, the releases submitted by the Veteran indicate that these records relate only to his treatment for diabetes mellitus.  As such, a remand is not warranted as these records are unattainable and of no relevance to the Veteran's ischemic heart disease claim.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Board has deemed a medical examination unnecessary in this case.  The Veteran's claim for diabetes mellitus is being granted and the claim for ischemic heart disease does not turn on a question of medical nexus.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms or diagnoses required for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran asserted his diagnosis and stated that the medical records pertinent to the claim had been previously submitted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran maintains that he has been diagnosed with diabetes mellitus and ischemic heart disease and that these conditions are due to his exposure to herbicides while stationed in Thailand during service.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, type II and ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more.  38 C.F.R. § 3.307(a)(6)(ii). 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat and Takhli RTAFB.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  

VA has not extended the same special consideration to all service members who had contact with an air base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Board has the authority and responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1. Diabetes Mellitus 

Treatment records show that the Veteran has been diagnosed with diabetes mellitus, type II since 2007 and has been prescribed insulin for such during the appeal period, satisfying the requirement for a 10 percent disabling manifestation of the condition.  38 C.F.R. § 4.119 (Diagnostic Code 7913). 

Service records confirm that the Veteran was stationed at Takhli RTAFB for several months from 1968 to 1969 where herbicides were presumptively used along the base perimeter.  The Veteran has testified under oath that due to circumstances of his unique living situation he frequently traveled along the base perimeter.  Resolving all doubt in the Veteran's favor, and in light of the Veteran's unique situation, the Board finds the report of routine exposure to areas along the perimeter of his airbase to be reasonable, and therefore, that he was at least as likely as not exposed to herbicides during service.  As such, service connection is warranted for diabetes mellitus, type II as due to herbicide exposure.  38 C.F.R. §§ 3.321, 3.307, 3.309.

2. Ischemic Heart Disease 

As the Veteran's exposure to herbicides has been conceded, the only question before the Board on this issue is whether the Veteran has been diagnosed with ischemic heart disease which has manifested to at least 10 percent disabling.  The Board finds that this is not reflected in the record.  

The Veteran claims to have been diagnosed with ischemic heart disease.  However, the record before the Board does not show a diagnosis of ischemic heart disease.  Ischemic heart disease requires functional constriction or actual obstruction of the coronary arteries.  See Dorland's Illustrated Medical Dictionary, at 975 (31st ed.2007).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary bypass surgery and Printzmetal's angina.  38 C.F.R. § 3.309(e).  Private and VA treatment records show that the Veteran has been diagnosed with atrial fibrillation and hypertension.  Atrial fibrillation is an arrhythmia of minute areas of the atrial myocardium, or small local involuntary contractions in the atrial muscle tissue, and is not considered to be ischemic heart disease.  Id.; see also Dorland's, at 708.  Furthermore, hypertension is specifically excluded from presumptive affiliation with herbicide exposure.  38 C.F.R. § 3.309(e), Note 2 (ischemic heart disease does not include hypertension).  

The Veteran has submitted a May 2011 private discharge report as evidence of ischemic heart disease.  However no such diagnosis is made in the report.  The releasing physician stated that the Veteran was found to have atrial fibrillation and the there was "concern for cardiac ischemia or other cardiac pathology."  However, no definitive diagnosis beyond atrial fibrillation is stated and it does not appear the Veteran was tested for ischemic heart disease at all before he left the facility. 

An October 2011 cardiology note states that the Veteran had no prior history of coronary artery disease, myocardial infarction or ischemic heart disease. 

The Veteran has been noted to have a family history of coronary artery disease and a February 2012 note shows the Veteran had a history of non-obstructive coronary artery disease.  This language is repeated in March 2012, but not subsequently. However, no such diagnosis appears in the record, and no course of treatment is identified for the condition.  It is unclear whether this language was an allusion to the Veteran having a family history of coronary artery disease or a history of the condition himself.

A June 2013 attending note states that the Veteran was not thought to have underlying coronary artery disease.  He was not assessed with ischemic heart disease of any kind and his chest pains were noted to "almost certainly be noncardiac in nature."  

In August 2013 a remote nuclear myocardial study was performed on the Veteran.  The results were negative for myocardial ischemia. 

The totality of the evidence does not reflect that the Veteran has ischemic heart disease.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to diagnose ischemic heart disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has undergone significant testing and treatment for his atrial fibrillation over a period of several years.  However, at no point during the pendency of the Veteran's claim has a medical professional specifically diagnosed him with any form of ischemic heart disease.  

The February 2012 note does not indicate the source of the Veteran's history of coronary artery disease and in any case does not provide a current diagnosis or course of treatment.  Moreover, as the previous coronary artery disease was non-obstructive, it does not suggest an ischemic condition.  Finally, and most importantly, the most recent testing shows the Veteran to be negative for myocardial ischemia.  As such, even if coronary artery disease had been currently diagnosed, there is no indication that the condition manifested to 10 percent given a lack of myocardial ischemia.  

The preponderance of the evidence is therefore against a finding that the Veteran currently has ischemic heart disease.  Accordingly, the criteria for service connection, whether as due to herbicide exposure or on a direct basis, cannot be met and service connection must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus, type II is granted. 

Service connection for ischemic heart disease is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


